Exhibit 10.15

CASELLA WASTE SYSTEMS, INC.

Restricted Stock Agreement

Name of Recipient:

Number of shares of restricted Class A

common stock awarded:

Grant Date:

Casella Waste Systems, Inc. (the “Company”) has selected you to receive the
restricted stock award described above, which is subject to the provisions of
the Company’s 2006 Stock Incentive Plan, as amended (the “Plan”), and the terms
and conditions contained in this Restricted Stock Agreement (the “Agreement”).
Please confirm your acceptance of this restricted stock award and of the terms
and conditions of this Agreement by signing a copy of this Agreement where
indicated below.

 

Casella Waste Systems, Inc. By:      

John W. Casella

Chief Executive Officer

 

Accepted and Agreed:  

 



--------------------------------------------------------------------------------

CASELLA WASTE SYSTEMS, INC.

Restricted Stock Agreement

The terms and conditions of the award of shares of restricted Class A common
stock of the Company (the “Restricted Shares”) made to the Recipient, as set
forth on the cover page of this Agreement, are as follows:

 

  1. Issuance of Restricted Shares.

(a) The Restricted Shares are issued to the Recipient, effective as of the Grant
Date (as set forth on the cover page of this Agreement), in consideration of
service as a director of the Company.

(b) The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Recipient. Following the vesting of any Restricted
Shares pursuant to Section 2 below, the Company shall, if requested by the
Recipient, issue and deliver to the Recipient a certificate representing the
vested Restricted Shares. The Recipient agrees that the Restricted Shares shall
be subject to the forfeiture provisions set forth in Section 4 of this Agreement
and the restrictions on transfer set forth in Section 5 of this Agreement.

2.    Vesting Schedule. Unless otherwise provided in this Agreement or the Plan,
the Restricted Shares shall vest in accordance with the following vesting
schedule: one-third of the total number of Restricted Shares shall vest on the
first anniversary of the Grant Date and an additional one-third of the total
number of Restricted Shares shall vest on each of the second and third
anniversaries of the Grant Date. Any fractional number of Restricted Shares
resulting from the application of the foregoing percentages shall be rounded
down to the nearest whole number of Restricted Shares.

 

  3. Change in Control.

 

  (a) Notwithstanding the foregoing vesting schedule, all unvested Restricted
Shares shall vest immediately prior to a Change in Control of the Company.

 

  (b) For purposes of this Agreement, a “Change in Control” means any of the
following events:

(i) Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (a “Person”) or
“Group” (within the meaning of Rule 13d-5 of the Exchange Act and Treas. Reg.
§ 1.409A-3(i)(5)(B)), is or becomes the “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act (a “Beneficial Owner”), directly or indirectly, of
securities of the Company representing 40% or more of the combined voting power
of the Company’s then outstanding voting securities, by acquisition or through
merger, consolidation, or reorganization;

(ii) Individuals who, at the beginning of any 12 month period, constitute the
Board of Directors of Company (the “Incumbent Board”), cease for any reason to



--------------------------------------------------------------------------------

constitute at least a majority of the Board of Directors, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, is approved by a vote of
at least a majority of the directors shall, for the purposes of this Agreement,
be considered as though such person were a member of the Incumbent Board of the
Company (provided that this clause (ii) does not apply if a majority shareholder
of the Company is another corporation); or

(iii) The consummation of a sale or other disposition by the Company of all or
substantially all (i.e., at least 85%) of the Company’s assets to a person or
Group (each as defined in clause (i)) within a 12 month period ending on the
then most recent disposition of assets. There is no Change in Control event
under this clause (iii) when the transfer is to (1) a shareholder of the Company
(immediately before the asset transfer) in exchange for or with respect to such
shareholder’s stock; (2) an entity, 50% or more of the total value or voting
power of which is owned, directly or indirectly, by the Company; (3) a person,
or more than one person acting as a Group, that owns, directly or indirectly,
50% or more of the total value or voting power of all the outstanding stock of
the Company; or (4) an entity, at least 50% of the total value or voting power
of which is owned, directly or indirectly, by a person described in subclause
(3).

Notwithstanding the preceding provisions of this definition, a Change in Control
shall not be deemed to have occurred if the Person described in the preceding
provisions of this definition is (1) an underwriter or underwriting syndicate
that has acquired the ownership of any of the Company’s then outstanding voting
securities solely in connection with a public offering of the Company’s
securities, (2) any subsidiary of the Company or (3) to the extent permitted by
Section 409A, an employee stock ownership plan or other employee benefit plan
maintained by the Company (or any of its subsidiaries) that is qualified under
the provisions of the Internal Revenue Code of 1986, and the regulations,
including the proposed regulations thereunder (the “Code”). In addition, no
Change in Control shall have occurred unless the transaction or series of
transactions results in a Change in Control within the meaning of Code
Section 409A and the regulations thereunder. This Change in Control definition
shall be interpreted in a manner that is consistent with Code Section 409A and
the regulations thereunder, including with respect to any applicable limitations
on the kinds of events that would constitute a Change in Control.

 

  4. Forfeiture of Unvested Restricted Shares Upon Termination of Relationship
with Company.

In the event that the Recipient ceases to be an employee, officer or director
of, or consultant or advisor to, the Company or any parent or subsidiary of the
Company (an “Eligible Participant”) for any reason or no reason, with or without
cause, all of the Restricted Shares that are unvested as of the time Recipient
ceases to be an Eligible Participant shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Recipient, effective as of such cessation. The Recipient shall have no further
rights with respect to any Restricted Shares that are so forfeited.



--------------------------------------------------------------------------------

  5. Restrictions on Transfer.

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except that the Recipient may transfer such Restricted Shares: (a) to or
for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Compensation Committee
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Recipient and/or Approved Relatives, provided that such
Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 4 and the restrictions
on transfer set forth in this Section 5) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation). The Company shall not be required (i) to transfer on
its books any of the Restricted Shares which have been transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Restricted Shares or to pay dividends to any transferee to whom such Restricted
Shares have been transferred in violation of any of the provisions of this
Agreement.

 

  6. Restrictive Legends.

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Recipient shall bear a legend or other notation upon substantially
the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

 

  7. Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Recipient is
the registered owner of the Restricted Shares, the Recipient shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
shareholders.

 

  8. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.

9.    Tax Matters; Acknowledgments; Section 83(b) Election. The Recipient
acknowledges that he or she is responsible for obtaining the advice of the
Recipient’s own tax advisors with respect to the acquisition of the Restricted
Shares and the Recipient is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents with respect
to the tax consequences relating to the Restricted Shares. The Recipient



--------------------------------------------------------------------------------

understands that the Recipient (and not the Company) shall be responsible for
the Recipient’s tax liability that may arise in connection with the acquisition,
vesting and/or disposition of the Restricted Shares. The Recipient acknowledges
that he or she has been informed of the availability of making an election under
Section 83(b) of the Code with respect to the issuance of the Restricted Shares
and that the Recipient has decided not to file a Section 83(b) election.

 

  10. Miscellaneous.

(a) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(b) Recipient’s Acknowledgments. The Recipient acknowledges that he or she has
read this Agreement, has received and read the Plan, and understands the terms
and conditions of this Agreement and the Plan.